DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2017/0018947 A1).
In regards to claim 1, Chien discloses, in figure 2, a wireless power supply device (100), comprising: a first housing (Fig. 4, 310, 320) having a U-shaped outer contour (Par 0029) and including a first portion (Fig. 4, 310), a second portion (Fig. 4, 320 left-hand side), and a third portion (Fig. 4, 320 right-hand side), the second portion and the third portion extending perpendicularly to the first portion from opposite ends of the first portion (320 left and right hand side extend perpendicular to the first portion 310 from opposite ends), the second portion and the third portion forming a recess (113) between the second portion and the third portion (Par 0027); a transmitting coil assembly (111, 120, 112) mounted in the first housing (Par 0029); a second housing (200) extending into the recess (113; par 0028); and a receiving coil assembly (210, 220) mounted in the second housing (200) and electromagnetically coupled with the transmitting coil assembly (Par 0026-0028).
In regards to claim 2, Chien discloses, in figure 2 and 4, the wireless power supply device of claim 1, wherein the transmitting coil assembly (111, 120, 112) includes a first magnetic core (110; 
	In regards to claim 4, Chien discloses, in figure 2, the wireless power supply device of claim 1, wherein the receiving coil assembly (220) includes a second magnetic core (210; par 0027), a first receiving coil winding (220 left-hand edge), and a second receiving coil winding (220 right-hand edge) mounted in the second housing (200), the first receiving coil winding and the second receiving coil winding are wound around opposite ends of the second magnetic core (210; Par 0026-0027), and the first receiving coil winding and the second receiving coil winding are electrically connected (Par 0027).
	In regards to claim 5, Chien discloses, in figure 2, the wireless power supply of claim 3, wherein the main body portion of the first magnetic core (110) is U-shaped and has a plate-shaped bottom portion (111; par 0026), a first plate-shaped side -12-21334-2931 (TE-01456 US)7564126.1portion (112 left-hand side), and a second plate-shaped side portion (112 right-hand side), the first plate-shaped side portion and the second plate-shaped side portion disposed at opposite ends of the plate-shaped bottom portion (both 112 upright plates are disposed at opposite ends of the plate-shaped bottom portion 111; see figure 2; par 0026).
	In regards to claim 6, Chien discloses, in figure 2, the wireless power supply of claim 5, wherein the first plate-shaped side portion (112 left-hand side) and the second plate-shaped side portion (112 right-hand side) are parallel to each other and are both perpendicular to the plate-shaped bottom portion (both upright plates 112 are parallel to each other and perpendicular to the plate-shaped bottom portion 111; see figure 2), the first winding portion is disposed at an end of the first plate- shaped side portion distal to the plate-shaped bottom portion and extends perpendicular to the first plate-shaped side portion (transmitting coil 120 is disposed at an end of the 112 left hand side which 
	In regards to claim 7, Chien discloses, in figure 2 and 4, the wireless power supply of claim 6, wherein the first winding portion (112 left hand side) and the second winding portion (112 right hand side) are both cylindrical (both are cylindrical when transmitting-end coil 120 are wrapped around 112) and are coaxial (both are coaxial and parallel to sidewalls 320; par 0033), an axis of the first winding portion and the second winding portion is perpendicular to the first plate-shaped side portion (112 left hand side) and the second plate-shaped side portion (112 right hand side) (Par 0028).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2017/0018947 A1).
In regards to claim 3, Chien discloses, in figure 2, the wireless power supply device of claim 2, wherein the transmitting coil assembly (111, 120, 112) includes a first transmitting coil (120) winding wound around the first winding portion (112 left hand side; par 0010, 0028) and a second transmitting coil (120) winding wound around the second winding portion (112 right hand side; par 0010, 0028), but does not clearly disclose the first transmitting coil winding and the second transmitting coil winding are electrically connected to each other.
However, Chien discloses in another embodiment, in figure 9, the first transmitting coil (520 left side) winding and the second transmitting coil (520 right side) winding are electrically connected to each other (par 0037).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien by including the first transmitting coil winding and the second transmitting coil winding are electrically connected to each other in order to charge a plurality of wireless power receiving apparatus 200 at the same time with reduced volume (Chien; par 0029)
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2017/0018947 A1) in view of Flowers et al. (US 2003/0230956 A1).
In regards to claim 16, Chien discloses, in figure 2, a wireless power supply device (100) including: a first housing (Fig. 4, 310, 320) having a U-shaped outer contour (Par 0029) and including a first portion (Fig. 4, 310), a second portion (Fig. 4, 320 left hand side), and a third portion (Fig. 4, 320 right-hand side), the second portion and the third portion extending perpendicularly to the first portion 
However, Flowers discloses, in figure 1, an electrical apparatus (Fig. 1), comprising: a mainframe (14); a cover (16) pivotably mounted on the mainframe (Par 0014).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien to incorporate the teachings of Flowers by including an electrical apparatus, comprising: a mainframe; a cover pivotably mounted on the mainframe in order to have an improved dishwasher wherein the door hinges are quickly, easily, and accurately positioned so as to assure proper pivotal movement of the door and proper sealing of the door with the tub (Flowers; Par 0004).
In regards to claim 17, Chien in view of Flowers disclose the electrical apparatus of claim 16. Flowers further discloses, in figure 1, wherein the first housing (310, 320 as discussed in Chien) is mounted on the mainframe (14) and the second housing (200 as discussed in Chien) is mounted on the cover (16; par 0014).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien to incorporate a mainframe and a cover of Flowers 
In regards to claim 18, Chien in view of Flowers disclose the electrical apparatus of claim 16. Flowers further discloses, in figure 1, wherein the first housing (310, 320 as discussed in Chien) and the second housing (200 as discussed in Chien) are mounted at a position close to a rotation axis (Fig. 2, 34; par 0016) of the cover (16; par 0014).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien to incorporate the teachings of Flowers by including wherein the first housing and the second housing are mounted at a position close to a rotation axis of the cover in order to have an improved dishwasher wherein the door hinges are quickly, easily, and accurately positioned so as to assure proper pivotal movement of the door and proper sealing of the door with the tub (Flowers; Par 0004).
In regards to claim 19, Chien in view of Flowers disclose the electrical apparatus of claim 18. Flowers further discloses, in figure 1, wherein the receiving coil assembly (210, 220 as discussed in Chien) is disposed in the recess (113 as discussed in Chien) of the first housing (310, 320 as discussed in Chien) and electromagnetically coupled with the transmitting coil assembly (111, 120, 112 as discussed in Chien) when the cover (16) is rotated to a closed position or an open position (Par 0016) relative to the mainframe (14). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien to incorporate the teachings of Flowers by including wherein the receiving coil assembly is disposed in the recess of the first housing and electromagnetically coupled with the transmitting coil assembly when the cover is rotated to a closed 
In regards to claim 20, Chien in view of Flowers discloses the electrical apparatus of claim 16. Flowers further discloses, in figure 1, wherein the electrical apparatus (Fig. 1) is one of a sink dishwasher (par 0001, 0014), a table dishwasher, a cabinet dishwasher, an integrated kitchen dishwasher, or a microwave oven.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chien to incorporate the teachings of Flowers by including wherein the electrical apparatus is one of a sink dishwasher, a table dishwasher, a cabinet dishwasher, an integrated kitchen dishwasher, or a microwave oven in order to have an improved dishwasher wherein the door hinges are quickly, easily, and accurately positioned so as to assure proper pivotal movement of the door and proper sealing of the door with the tub (Flowers; Par 0004).
Allowable Subject Matter
Claims 8- are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842                                                                                                                                                                                         
/JOHN W POOS/Primary Examiner, Art Unit 2896